Luke, J.
1. Where a demurrer is sustained to that paragraph of a plaintiff’s petition which is the essential and necessary basis of the suit, it is not error for the court to reject evidence offered to sustain the stricken paragraph. The ruling on the demurrer is the law of the case until reversed.
(a) An amendment to a petition which .in substance contains the same allegation as that made in the paragraph stricken on demurrer is properly disallowed.
2. For no- reason assigned did the court err in directing a verdict in favor of the defendant in this case.

Judgment affirmed.


Broyles, O. J., and Bloodworth, J., concur.